ORDER
This matter having been duly presented to the Court, it is ORDERED that JOHN J. COLLINS of JERSEY CITY, who was admitted to the bar of this State in 2005, and who was suspended from the practice of law for a period of three months, effective October 31, 2016, by Order of this Court filed September 20, 2016, be restored to the practice of law, effective immediately; and it is further
ORDERED that JOHN J. COLLINS continue to comply with the requirement that no disbursements be made from his attorney trust account without the signature of the cosignatory, pursuant to the Order of the Court filed March 8, 2013, until the further Order of the Court; and it is further
ORDERED that JOHN J. COLLINS shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court.